DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected. 

Claim Objections
Claims 2-17 are objected to because of the following informalities:  All the dependent claims are dependent on claim 1 and they are referring to the only “graphic processing system” of claim 1. Therefore, claims 2 to 17 should be amended as “.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 19- 20 are rejected under 35 U.S.C. 102(a)(10 as being antiipated by Lowell (US 2017/0364332), (hereinafter Lowell).

Regarding claim 19, Lowell teaches, a method of processing tasks at a graphics processing  (Lowell: ‘[0012] the accelerated processing device (APD) 100 can be used to implement different types of processing units such as a graphics processing unit (GPU),’ [0012], [Fig.1]) system having a plurality of processing units (Lowell: ‘each of the processing elements 105-107 executes a separate instantiation of the kernel’ [0015]) each configured to process a task independently from any other processing unit (Lowell: ‘The instantiations of the kernel that are executed by the processing elements 105-107 can be referred to as work items, tasks, or threads’ [0015]), the method comprising, on receiving a task for processing: processing the task for a first time at a first processing unit so as to generate a first processed output;   writing out the first processed output to a data store; processing the task for a second time at a second processing unit (Lowell: ‘executing two or more threads on processing elements and comparing the results to detect errors’ [0009-0011]) so as to generate a second processed output, and forming a second signature which is characteristic of the second processed output;  reading back the first processed output from the data store and forming a first signature which is characteristic of the first processed output as read back from the data store; comparing the first and second signatures (Lowell: ‘first and second signatures or fingerprints are created for each of the threads and then compared. The APD can determine that an error has occurred if the fingerprints do not match. The APD can perform error reporting or recovery if an error is detected’ [0010-0011,0017,0024-0025,0032-0037]); and raising a fault signal if the first and second signatures do not match (Lowell: ‘the fingerprints for the redundant threads can then be compared to detect (or, in some cases correct) errors’ [0010-0011,0017]).  

Regarding claim 20, Lowell teaches, a non-transitory computer readable storage medium having stored thereon a computer readable description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a graphics processing system for operation with a data store (Lowell: ‘[0012] the accelerated processing device (APD) 100 can be used to implement different types of processing units such as a graphics processing unit (GPU),’ [0012], [Fig.1]), the graphics processing system comprising:  one or more processing units for processing tasks (Lowell: ‘each of the processing elements 105-107 executes a separate instantiation of the kernel’ [0015]); a check unit operable to form a signature which is characteristic of an output from processing a task on a processing unit (Lowell: ‘the encoded values form a fingerprint for each thread’ [0010-0011,0017]); and a fault detection unit operable to compare signatures formed at the check unit (Lowell: ‘the fingerprints for the redundant threads can then be compared to detect (or, in some cases correct) errors’ [0010-0011,0017]); wherein the graphics processing system is operable to process each task first and second times at the one or more processing units so as to, respectively, generate first and second processed outputs(Lowell: ‘executing two or more threads on processing elements and comparing the results to detect errors’ [0009-0011]), the graphics processing system being configured to: write out the first processed output to the data store; read back the first processed output from the data store and form at the check unit a first signature which is characteristic of the first processed output as read back from the data store; form at the check unit a second signature which is characteristic of the second processed output (Lowell: ‘first and second signatures or fingerprints are created for each of the threads and then compared. The APD can determine that an error has occurred if the fingerprints do not match. The APD can perform error reporting or recovery if an error is detected’ [0010-0011,0017,0024-0025,0032-0037]); compare the first and second signatures at the fault detection unit; and raise a fault signal if the first and second signatures do not match (Lowell: ‘the fingerprints for the redundant threads can then be compared to detect (or, in some cases correct) errors’ [0010-0011,0017]).  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US 2017/0364332), (hereinafter Lowell).

Regarding claim 1, Lowell teaches, a graphics processing system for operation with a data store (Lowell: ‘[0012] the accelerated processing device (APD) 100 can be used to implement different types of processing units such as a graphics processing unit (GPU),’ [0012], [Fig.1]), comprising: one or more processing units (Lowell: ‘each of the processing elements 105-107 executes a separate instantiation of the kernel’ [0015]) for processing tasks (Lowell: ‘The instantiations of the kernel that are executed by the processing elements 105-107 can be referred to as work items, tasks, or threads’ [0015]);  a check unit operable to form a signature which is characteristic of an output from processing a task on a processing unit (Lowell: ‘the encoded values form a fingerprint for each thread’ [0010-0011,0017]); and a fault detection unit operable to compare signatures formed at the check unit (Lowell: ‘the fingerprints for the redundant threads can then be compared to detect (or, in some cases correct) errors’ [0010-0011,0017]); wherein the graphics processing system is operable to process each task first and second times at the one or more processing units so as to, respectively, generate first and second processed outputs (Lowell: ‘executing two or more threads on processing elements and comparing the results to detect errors’ [0009-0011]), form at the check unit a second signature which is characteristic of the second processed output; compare the first and second signatures at the fault detection unit; and raise a fault signal if the first and second signatures do not match (Lowell: ‘first and second signatures or fingerprints are created for each of the threads and then compared. The APD can determine that an error has occurred if the fingerprints do not match. The APD can perform error reporting or recovery if an error is detected’ [0010-0011,0017,0024-0025,0032-0037]).  
Lowell does not specifically teach, the graphics processing system being configured to: write out the first processed output to the data store; read back the first processed output from the data store and form at the check unit a first signature which is characteristic of the first processed output as read back from the data store;  

However, Lowell teaches, [0016] The APD 100 also includes a global data store (GDS) 120 that is a memory that is visible to all the compute units 101-103 implemented by the APD 100. As used herein, the term "visible" indicates that the compute units 101-103 are able to access information in the GDS 120, e.g., by performing stores to write information to the memory or loads to read information from the memory. The GDS 120 can therefore be used to facilitate sharing between threads that are being executed by processing elements on the compute units 101-103. Some embodiments of the GDS 120 are also visible to other processing units that may be interconnected to the APD 100. For example, the GDS 120 can also be visible to a CPU (not shown in FIG. 1) that is connected to the APD 100. The GDS 120 can be implemented using dynamic random access memory (DRAM), embedded DRAM (eDRAM), phase change memory (PCM), and the like. (e.g., top and bottom word lines of series memory strings). 
With the teaching of Lowells, performing stores to write information to the memory or loads to read information from the memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to write out a first processed output to a data store, and read back the processed output from the data store to form a first signature which is characteristic of the first output as read back from the data store. By doing, so this could therefore be used to facilitate sharing between threads that are being executed by processing elements on the computing units.

Regarding claim 2, Lowell teaches, a graphics processing system as claimed in claim 1, wherein the graphics processing system is configured to write the first processed output to the data store without (Lowell: ‘storing fingerprints’ [0010, 0024-0025]).  

Regarding claim 3, Lowell teaches, a graphics processing system as claimed in claim 1, further comprising a cache for receiving processed outputs from the one or more processing units, and the graphics processing system being configured to write the first processed output to the data store as soon as the complete first processed output is received at the cache (Lowell: ‘one or more of the threads 310, 315 can insert 256 8-bit unique cache elements into the array that forms the lookup table 345’ [0023]).  

Regarding claim 4, Lowell teaches, a graphics processing system as claimed in claim 1, wherein the check unit is configured to not form a signature for the first processed output prior to the first processed output being written out to the data store  (Lowell: ‘signature outputs’ [0010, 0024-0025]).

Regarding claim 5, Lowell teaches, a graphics processing system as claimed in claim 1, wherein the graphics processing system is configured to not write the second processed output to the data store (Lowell: ‘storing fingerprints’ [0010, 0024-0025]).    

Regarding claim 6, Lowell teaches, a graphics processing system as claimed in claim 1, wherein the plurality of processing units, the check unit and the fault detection unit are provided at a graphics processing unit of the graphics processing system, and the data store comprises a memory external to the graphics processing unit, wherein the graphics processing system is configured to write out the first processed output to the memory of the data store (Lowell: ‘write out fingerprints into memory’ [0015-0016, 0022]).    

Regarding claim 7, Lowell teaches, a graphics processing system as claimed in claim 1, wherein the one or more processing units and a second instance of the check unit are provided at a graphics processing unit of the graphics processing system, and a first instance of the check unit, the fault detection unit, and a memory of the data store are external to the graphics processing unit, the graphics (Lowell: ‘first and second signatures or fingerprints are created for each of the threads and then compared. The APD can determine that an error has occurred if the fingerprints do not match. The APD can perform error reporting or recovery if an error is detected’ [0010-0011,0017,0024-0025,0032-0037]).   

Regarding claim 8, Lowell teaches, a graphics processing system as claimed in claim 7, wherein the graphics processing unit is configured to make available the second signature to the fault detection unit by one or more of: writing out the second signature to the memory; storing the second signature at the graphics processing unit at a location accessible to the fault detection unit; and passing the second signature to the fault detection unit in a control message (Lowell: ‘signatures or fingerprints are created for each of the threads and then compared. The APD can determine that an error has occurred if the fingerprints do not match. The APD can perform error reporting or recovery if an error is detected’ [0010-0011,0017,0024-0025,0032-0037]).    

Regarding claim 9, Lowell teaches, a graphics processing system as claimed in claim 7, wherein the first instance of the check unit and the fault detection unit are provided in software at a data processing system at which the graphics processing unit is supported (Lowell: ‘provided in software’ [0037-0038]).    

Regarding claim 10, Lowell teaches, a graphics processing system as claimed in claim 1, wherein the data store comprises one or more memories located at or external to a graphics processing unit of the graphics processing system and/or one or more caches located at or external to a graphics (Lowell: ‘write out fingerprints into memory’ [0015-0016, 0022]).      

Regarding claim 11, Lowell teaches, a graphics processing system as claimed in claim 1, wherein a first processing unit of the one or more processing units is configured to process the task on the first time of processing, and a second processing unit of the one or more processing units is configured to process the task on the second time of processing (Lowell: ‘process the task on the time of processing’ [0080]).      

Regarding claim 12, Lowell teaches, a graphics processing system as claimed in claim 11, wherein the graphics processing system is configured such that the second processing unit receives the task independently to the first processing unit (Lowell: ‘write out fingerprints into memory’ [0015-0016, 0022])  

Regarding claim 13, Lowell teaches, a graphics processing system as claimed in claim 11, wherein the graphics processing system is configured such that the second processing unit is constrained to be a processing unit of the one or more processing units different to the first processing unit  (Lowell: ‘redundant threads execute on different processor elements’ [0022, 0033]).      

Regarding claim 14, Lowell teaches, a graphics processing system as claimed in claim 11, wherein the graphics processing system is configured such that the first and second processing units are permitted to be the same processing unit (Lowell: ‘same processing unit’ [0013]).  

Regarding claim 15, Lowell teaches, a graphics processing system as claimed in claim 1, the graphics processing system comprising a plurality of processing units and each processing unit is configured to process its task independently from any other processing unit of the plurality of processing units (Lowell: ‘execute multiple instantiations of a kernel using multiple threads that are allocated to corresponding processing elements’ [0032]).   

Regarding claim 16, Lowell teaches, a graphics processing system as claimed in claim 1, wherein each task includes an identifier indicating whether that task is a safety task to be processed first and second times (Lowell: ‘workgroup and thread identifiers’ [0018,0020]).  .  

Regarding claim 17, Lowell teaches, a graphics processing system as claimed in claim 1, wherein each safety task is to be processed according to a predefined safety level (Lowell: [0010-0011, 0032-0037]). 

Regarding claim 18, Lowell teaches, a graphics processing system as claimed in claim 15, wherein the plurality of processing units comprise three or more processing units (Lowell: ‘the APD 100 includes a plurality of compute units 101, 102, 103 that are collectively referred to herein as "the compute units 101-103." [0013]).    



Citation of Pertinent Prior Art
7.	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
8.	The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Bose et al. (US 2018/0267868 A1) teaches a method for detecting an error in an execution of the set of operations by the original co-processor, by comparing the respective execution signatures. The method also includes designating the execution of the set of operations by the original co-processor as error-free and committing a result of the execution, responsive to identifying a match between the respective execution signatures.
Sridharan et al. (US 2014/0181594 A1) teaches a hardware-based store fingerprint buffer receives multiple instances of output from multiple instances of computation. The store fingerprint buffer generates a signature from the content included in the multiple instances of output. When a barrier is reached, the store fingerprint buffer uses the signature to verify the content is error-free.


Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/Shelly A Chase/Primary Examiner, Art Unit 2112